Filed 3/13/13 Russell C. v. Super. Ct. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN

RUSSELL C.,                                                         B245712
                                               Petitioner,
                                                                    (Super. Ct. No. CK21223)
         v.

THE SUPERIOR COURT OF THE STATE
OF CALIFORNIA FOR THE COUNTY OF
LOS ANGELES,
                       Respondent.

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

                               Real Party in Interest.

         Writ petition to review order setting hearing under Welfare and Institutions Code
section 366.26. Debra L. Losnick, Juvenile Court Referee. Petition denied.
         Law Offices of Katherine Anderson, Jennifer Pichotta and Christina Curtis for
Petitioner.
         No appearance for Respondent.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Stephen D. Watson, Senior Associate County Counsel for Real Party in Interest
Los Angeles County Department of Children and Family Services.
                                  ________________________________
       Petitioner Russell C. seeks extraordinary relief (Welf. & Inst. Code, § 366.26,
subd. (l);1 Cal. Rules of Court, rule 8.452) from the juvenile court’s order, made at the
12-month review hearing (§ 366.21, subd. (f)), terminating family reunification services
and setting a hearing pursuant to section 366.26 to consider selection and implementation
of a permanent plan for his two dependent children, 13-year-old Roxanne C. and eight-
year-old Erin C. (the children). We deny the petition.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On July 15, 2011, the Los Angeles County Department of Children and Family
Services (Department) filed a petition under section 300 to declare the children and their
half-siblings Stephanie A. and Adrienne J.2 dependents of the juvenile court for
Russell C.’s sexual abuse of Adrienne J. and Melissa A., who is also a half-sibling of the
children.3
       On July 15, 2011 the juvenile court ordered the children detained. Russell C., who
did not appear at the detention hearing, made his first appearance in the case at a pretrial
disposition hearing on October 3, 2011. The Department’s social worker provided
Russell C. with referrals for random drug testing, parenting classes, sex offender
treatment, and substance abuse counseling.
       The social worker next met with Russell C. on November 7, 2011. Russell C.
denied the allegations of sexual molestation. The social worker provided Russell C. with
a bus pass, referrals for parenting classes, substance abuse and individual counseling, and
a referral for financial assistance through the Los Angeles County Department of Social
Services (DPSS). The social worker told Russell C. that he may be required to apply for
General Relief, and Russell C. stated that he might not qualify for General Relief because



1
       All statutory references are to the Welfare and Institutions Code.
2
       Russell C. is not the father of 17-year-old Stephanie A. or 16-year-old Adrienne J.
3
       Melissa A. was an adult at the time the dependency petition was filed.

                                              2
he was receiving unemployment benefits. The social worker recommended that
Russell C. contact DPSS to obtain any assistance for which he was eligible.
       On December 1, 2011 the juvenile court sustained an amended section 300
petition which included the allegations Russell C. sexually abused Adrienne J. and
Melissa A. The court ordered Russell C. to participate in individual counseling to
address case issues and sex abuse counseling for perpetrators, and continued the case to
May 31, 2012 for the six-month review hearing. (§ 366.21, subd. (e).)
       In its report for the six-month review hearing the Department stated that, as of
March 12, 2012, Russell C. had not enrolled in any of his court-ordered programs. The
social worker had referred Russell C. to Prototypes4 for additional referrals, but
Prototypes advised that Russell C. did not qualify for its services because he was not
receiving CalWORKS.5 On March 14, 2012 the social worker provided Russell C. with
additional referrals. On March 21, 2012 Russell C. enrolled in a sex offender counseling
program. Russell C. told the social worker that he could not afford to enroll in individual
counseling, but planned to comply with the court’s orders. Russell C. was consistently
visiting the children, and his interactions with them during the visits were appropriate.
       At the six-month review hearing on May 31, 2012, the juvenile court found that
the Department had provided reasonable reunification services and Russell C. was in
partial compliance with his case plan. The court continued the case to September 14,
2012 for the 12-month review hearing. (§ 366.21, subd. (f).)
       In its filing for the 12-month review hearing, the Department reported that
Russell C. had been dropped from his sex offender counseling program on August 1,
2012 for poor attendance. On September 4, 2012 Russell C. told the social worker he


4
       Prototypes is a Southern California organization that offers treatment services to
those in need.
5
       CalWORKS is a welfare program that gives cash aid and services to eligible needy
California families.

                                             3
ceased attending the program because his unemployment benefits stopped and it became
a financial hardship, but he added that he would re-enroll in the program the following
week. Russell C. had not started individual counseling, stating that he could not afford
the program fees. On September 7, 2012 the social worker contacted Russell C.’s sex
offender counselor, who stated that the counseling sessions cost $35 each and, although a
sliding fee scale was not available, the program could be combined with individual
counseling at a cost of $75 to $85 per session. On September 11, 2012, Russell C.
requested that the 12-month review hearing be set for a contest. The court set the
contested hearing for November 1, 2012 and ordered the Department to prepare a
supplemental report addressing Russell C.’s progress in his programs and his visitation
with the children.
       On November 1, 2012 the Department submitted a supplemental report, indicating
Russell C. had attended 17 of the required 52 sex offender sessions. The sex offender
counselor reported that Russell C. continued to deny that he had engaged in any
inappropriate behavior with Adrienne J., and felt that he was victimized by the system.
The counselor opined that Russell C. would require additional time in the program to
address his issues. Russell C. was unemployed and living with a new girlfriend.
       Russell C. did not appear at the contested 12-month review hearing on
November 1, 2012. The court admitted the Department’s reports into evidence. Counsel
for Russell C. acknowledged that Russell C. had attended only 17 of the required 52 sex
offender counseling sessions, had not enrolled in individual counseling, and that only two
months remained before the case reached the 18-month statutory limit for reunification.
(§§ 361.5, subd. (a)(3), 366.22.) Counsel asserted Russell C.’s failure to participate in
counseling was the result of financial difficulty, and maintained that extraordinary
circumstances existed warranting extension of reunification beyond the 18-month date.
       After hearing argument, the court announced its decision to terminate reunification
services. The court observed that, with the case approaching the statutory limit for
reunification, Russell C. continued to deny the allegations in the dependency petition.

                                             4
The court found Russell C. was not in compliance with his case plan, the Department had
provided reasonable reunification services, the return of the children to Russell C. would
create a substantial risk of detriment to their well-being, and there was not a substantial
probability the children could be returned to Russell C.’s custody by the 18-month date.
The court then set the matter for a hearing pursuant to section 366.26.
                                      CONTENTION
       Russell C. contends the juvenile court improperly terminated reunification because
there was not substantial evidence to support the court’s finding the Department provided
reasonable reunification services. Specifically, Russell C. argues that the social worker
knew he had financial difficulties, yet failed to offer him referrals he could afford.
                                       DISCUSSION
       1. Russell C. Forfeited His Right to Assert Inadequacy of Reunification Services
          by Failing to Raise the Issue in the Juvenile Court

       At the contested 12-month review hearing on November 1, 2012 Russell C. did
not contend that the services provided to him by the Department were inadequate, but
claimed only that it was not in the children’s best interests to terminate reunification. By
failing to object to the adequacy of reunification services in the juvenile court, Russell C.
has forfeited his right to assert error in this court. (In re S.B. (2004) 32 Cal.4th 1287,
1293; In re Kevin S. (1996) 41 Cal.App.4th 882, 885; In re Lorenzo C. (1997)
54 Cal.App.4th 1330, 1338-1339; In re Christina L. (1992) 3 Cal.App.4th 404, 416.)

       2. Substantial Evidence Supports the Juvenile Court’s Finding of Reasonable
          Reunification Services

       Even if we were to exercise discretion to consider Russell C.’s forfeited claim (see
Rosa S. v. Superior Court (2002) 100 Cal.App.4th 1181, 1188), the record contains
substantial evidence to support the juvenile court’s finding of reasonable reunification
services.
       We review the juvenile court’s order finding that reasonable reunification services
were offered under the substantial evidence standard. (In re Shelley J. (1998)
                                              5
68 Cal.App.4th 322, 329.)6 While we recognize that in many cases more services might
have been provided and the services that were provided may have been imperfect, the
standard is whether the services provided were reasonable under the circumstances.
(In re Misako R. (1991) 2 Cal.App.4th 538, 547.)
       Substantial evidence supports the juvenile court’s finding the services offered to
Russell C. were reasonable under the circumstances of his case. (In re Christina L.,
supra, 3 Cal.App.4th at pp. 416-417; In re Jasmon O. (1994) 8 Cal.4th 398, 424-425.)
The record demonstrates that the social worker immediately identified the problems that
led to the loss of custody, promptly provided Russell C. with referrals for his court-
ordered programs, and thereafter met with Russell C. on a regular basis, urged him to
comply with his court-ordered treatment plan, and gave him referrals for additional
programs. The record further shows that, notwithstanding the social worker’s referrals
and other efforts to assist him, Russell C. failed to take advantage of the various services
offered to him. When Russell C. indicated he had financial difficulty, the social worker
encouraged him to contact DPSS to obtain assistance for which he was eligible, and
Russell C. offers no evidence that he acted on the social worker’s suggestion. Later,
when the social worker learned that Russell C. did not qualify for the referral to
Prototypes, she immediately provided Russell C. with additional referrals. Later still,
when he was dropped from his sex offender counseling program for poor attendance,
Russell C. delayed more than a month before he informed the social worker that he was
no longer attending counseling, and told the social worker that his poor attendance




6
       When we review the juvenile court’s findings under the substantial evidence
standard, we inquire only whether there is any evidence, contradicted or uncontradicted,
that supports the court’s determination. We resolve all conflicts in support of the
determination, indulge in all legitimate inferences to uphold the findings and may not
substitute our deductions for those of the juvenile court. (In re Katrina C. (1988)
201 Cal.App.3d 540, 547; In re John V. (1992) 5 Cal.App.4th 1201, 1212.)

                                              6
resulted from financial problems. In sum, substantial evidence supports the juvenile
court’s finding the Department provided reasonable reunification services to Russell C.
                                    DISPOSITION
      The petition is denied.




                                                              ZELON, J.


      We concur:




             WOODS, Acting P. J.




             JACKSON, J.




                                            7